Mathews, J.

delivered the opinion of the court.
This suit is against the sheriff, Morgan, to compel him to pay to the plaintiffs $1455, with interest and damages. They claim the principal sum, as belonging to them by assignment from Samuel Paxton & Co., and interest and damages on account of an illegal detention of it by the defendant. Ogilvie & Co. and Armstrong intervened, and claim this money as having been seized in the hands of the sheriff by an execution which issued on a judgment obtained against the assignors of the plaintiffs. The court below decreed, in favour of the intervening party, and the plaintiffs appealed-
The sheriff in this case is a mere stake-holder. The rights of the other parties depend on the facts as made out by them in a statement agreed; from which it appears, on the part of the plaintiffs, that they had obtained a judgment against Pax-ton & Co. in the District Court of the United States, on the 23d January, 1830, for $4709 91, which was signed by the judge on the 3d of February following; and that a fi. fa. is-ssued on the same day. On the 30th of January, Samuel Paxton, acting for his firm, assigned to the appellants a judgment which Paxton & Co. had previously obtained in the Parish Court of New-Orleans, against one Hofner and the brig General Morales. On this judgment the money now in *479dispute came into the hands of the sheriff. It does not appear that notice of the assigment was given to the debtors or their agents until the 24th of March, 1830, and the 16th of April of that year. On the part of the interveners, the statement of facts shews that they obtained judgment against Samuel Paxton & Co. in the District Court of the state, on the 19th of January, 1830, for $4827 15; that dfi.fa. issued on said judgment, which came into the hands of the sheriff on the 13th of February following; and that by virtue of this writ, all claims and rights belonging to Samuel Paxton & Co. were seized, previous to notice of the assignment made by them to the appellants, &c.
For the government of judicial proceedings in the U. States courts within the limits of Louisiana, its laws directing the mode of practice in the courts of the state, passed prior to the 26th of May 1824, must he looked to as the legitimate rules of practice in those of the TJ. States, and not those rules of practice which may have been subsequently introduced by the legislative power of the state.
The act of the legislative, council of the territory of Orleans declaring, that the personal property of a person against whom a fi.fa. shall have Wd “ 4 hveiy of the writ to the sheriff was . not changed untii the Code'of°Prac-tiec-
*479The only doubt as to the correctness of the judgment of the District Court, which can possibly be raised on these facts and the law applicable to the case, is based on the execution which issued from the District Court of the United States. By an act of congress, passed on the 26th of May, 1824, it is ordained that “the mode of proceeding in civil causes in the courts of the United States established in the state of Louisiana, shall be conformable to the laws directing the mode of practice in the District Courts of that state,” &c.
The legislation of the United States having been made in reference to the state law's in force at the time the act was passed, must be considered as embracing their provisions, and not those of state rules of practice which might be subsequently introduced by the legislative power of the state; consequently, for the government of judicial proceedings in the United States courts within the limits of Louisiana, its laws directing the mode of practice in the courts of the state, passed prior to the 26th of May, 1824, must be looked to as the legitimate rules of practice in those of the United States.
In the 14th section of the act of the legislative council of the territory of Orleans, regulating the practice of the superior court in civil cases, it is declared that the personal pro*480perty of the person against whom a fieri facias shall be directed, shall be bound by the delivery of the writ to the she-rjff w]j0 was required to endorse thereon the day and hour ^ J on which he received it. It is believed that no change was made in this law by the state legislature until the adoption of Code of Practice, whieh took place subsequent to the act of congress of 1824.
Jf the facs were clearly established that the is. fa. which . • . , . r. - , __ • -, ~ , , issued irom the District Court of the United States reached ^le hands of the marshal prior to the 13th of February, 1830, perhaps it would give a lien and preference in favor of the appellants on the fund now in dispute. But there is no evidence shewing when it came into the possession of that officer, and we do not believe that any legal presumption fairly arises from the facts as stated, sufficient to destroy the rights of the appellees acquired under their execution, which was delivered to the sheriff on that day, and operated as a seizure of the money in his hands belonging to the defendants, Samuel Paxton & Co.
It is therefore ordered, adjudged, and decreed, that the judgment of the District Court be affirmed with costs.